Case 2:19-cv-10327-AB-GJS Document 18 Filed 05/06/20 Page 1 of 2 Page ID #:65



 1 ALEXANDER B. TRUEBLOOD (Cal. Bar No. 150897)
     TRUEBLOOD LAW FIRM
 2 10940 Wilshire Boulevard, Suite 1600
     Los Angeles, California 90024
 3 Telephone: (310) 443-4139
     Facsimile: (310) 943-2255
 4
     L. PAUL MANKIN (Cal. Bar No. 264038)
 5 LAW OFFICE OF L. PAUL MANKIN
     4655 Cass Street, Suite 410
 6 San Diego, California 92109
     Telephone: (800) 219-3577
 7 Facsimile: (323) 207-3885
 8 Attorneys for Plaintiff
     ESTHER MORALES
 9
10
11
                             UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
14
     ESTHER MORALES,              ) Case No: 2:19-CV-10327
15                                )
                                  )
16              Plaintiff,        ) STIPULATION FOR DISMISSAL
                                  )
17        vs.                     )
                                  )
18                                )
     FORD MOTOR CREDIT COMPANY )
19   LLC, and JOSEPH ROY KING dba )
                                  )
20   AAMES ASSOCIATES,            )
                                  )
21
                Defendants.       )
                                  )
22                                )
                                  )
23                                )
                                  )
24                                )
                                  )
25                                )
                                  )
26                                )
                                  )
27                                )
                                  )
28                                )
Case 2:19-cv-10327-AB-GJS Document 18 Filed 05/06/20 Page 2 of 2 Page ID #:66
